Citation Nr: 0602645	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.

2.  Entitlement to service connection for scarring of the 
left tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2003.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Roanoke, Virginia, 
Department of Veteran's Affairs (VA) Regional Office (RO).  
The veteran since has relocated, and the RO in 
Winston-Salem, North Carolina, has assumed jurisdiction over 
his appeal

Other matters

The veteran's appeal originally included the issue of 
entitlement to service connection for arthritis of the knees.  
But during the pendency of the appeal, the RO granted this 
claim in a September 2003 rating decision and initially 
assigned an aggregate 10-percent rating.  The RO more 
recently, in October 2003, issued another decision assigning 
separate 10-percent ratings for each knee.  The veteran did 
not appeal these ratings.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997)(where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  Therefore, 
that claim has been resolved and will not be addressed in 
this decision.

Additionally, the Board notes that in June 2003 the veteran 
requested service connection for hearing loss in his left 
ear.  And in the September 2003 decision mentioned, the RO 
denied this claim.  The veteran did not appeal, so that claim 
also is not before the Board.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA).  See, too, 38 C.F.R. § 20.200 (2005).




FINDINGS OF FACT

1.  Elevated cholesterol is a laboratory finding and not a 
disability or disease; it has not been shown the veteran has 
any disability associated with elevated cholesterol of 
service origin.

2.  The veteran had scarring of the left tympanic membrane 
prior to service; the record does not indicate his pre-
existing condition was aggravated by service beyond its 
natural progression.


CONCLUSIONS OF LAW

1.  A disability manifested by elevated cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Scarring of the left tympanic membrane was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) revisited the requirements imposed 
upon VA by the VCAA.  The Court held, among other things, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
(West 2002), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).

In this case, the veteran was provided the required VCAA 
notice in a February 2003 letter (VCAA letter), which was 
sent prior to the RO's initial adjudication of his claims in 
April 2003.  So that sequence of events was in accordance 
with the holding in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This new fourth 
"element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the name of his current disability and the 
information needed to obtain both his private and VA medical 
records.  In this way, the VCAA letter clearly satisfies the 
first three "elements" of the notice requirement.

Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claims.  The VCAA 
letter stated that it was his responsibility to support his 
claims with appropriate evidence and specifically outlined 
the evidence needed.  A more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice. The burden is on the claimant in such a situation 
to show that prejudice actually exists).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and they have not identified 
any outstanding evidence.  Accordingly, the Board will 
address the merits of the claims.

1.  Entitlement to service connection for elevated 
cholesterol.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  In this case, it has been argued 
that service connection is warranted for elevated 
cholesterol.  The veteran has stated that he was found to 
have elevated cholesterol before separation from service.  

On an April 1997 service medical record, laboratory results 
listed the veteran's cholesterol as 277.  In a VA examination 
in February 2003, his laboratory studies showed a cholesterol 
level of 275; 200 is shown as the outside range of normal.  
On the same report, diagnosis was made of hyperlipidemia.  
Despite this diagnosis, it appears from the record there was 
no significant change in the veteran's cholesterol level as a 
result of his service - bearing in mind the first reading of 
277 occurred during an evaluation only about two months after 
he began serving on active duty and the 275 reading occurred 
during an evaluation the same month as his military service 
ended.

Regardless, though, hyperlipidemia is "a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, including hypertriglyceridemia, hypercholesterolemia, 
etc."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 
2000); see STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 
1995) (defining hyperlipidemia as the presence of an 
abnormally large amount of lipids in the circulating blood).

Hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
elevated cholesterol or hyperlipidemia causes any impairment 
of earning capacity.  While elevated cholesterol may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(citation omitted); see 38 U.S.C.A. § 1110 (West 2002).  See, 
too, Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Nothing in the medical evidence presently on file shows the 
veteran has a current disability manifested by elevated 
cholesterol.  In fact, the report of his February 2003 VA 
examination states that "[he] has no disabilities or side 
effects with regard to his elevated cholesterol."

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against his claim of service connection for elevated 
cholesterol, and his claim therefore must be denied.  
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

2.  Entitlement to service connection for scarring of the 
left tympanic membrane.

As stated previously, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2005).

The report of the veteran's December 1996 military enlistment 
examination shows scarring of his left tympanic membrane 
(eardrum).  This evidence confirms this condition existed 
prior to service, as it was well documented even when 
initially examined before entering the military.

In VAOGPREC 3-2003 (July 16, 2003), VA's General Counsel held 
that if a condition was not noted at entry but is shown by 
clear and unmistakable evidence to have existed prior to 
entry, the burden then shifts to the claimant to show that 
the condition increased in severity during service.  Only if 
the claimant satisfies this burden will VA incur the burden 
of refuting aggravation by clear and unmistakable evidence.  
This General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof. 38 
U.S.C.A. § 1153 requires claimants to establish an increase 
in disability before VA incurs the burden of disproving 
aggravation in cases governed by the presumption of 
aggravation, while 38 U.S.C.A. § 1111 does not impose such a 
requirement in cases subject to the presumption of sound 
condition. 38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153. 38 
C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. § 
1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).

Here, since there was a documented history of scarring of the 
left tympanic membrane even when the veteran underwent his 
initial military enlistment medical evaluation, before 
beginning active duty, he is not entitled to the presumption 
of soundness when entering service under VAOGCPREC 3-2003.  
This, in turn, means there must be probative evidence of 
aggravation of this preexisting condition during service 
beyond its natural progression.

The record, however, does not indicate any disease, injury, 
or treatment of the left ear during service - or even 
relevant complaints concerning it.  The veteran's military 
serviced ended in February 2003.  The report of a VA medical 
examination conducted later that same month does not reveal 
any change in the status of the scarring on his left tympanic 
membrane - that is, in relation to that he had when entering 
the military.  Indeed, the examiner concluded the veteran had 
no functional disabilities related to the scarring.

Therefore, because the veteran's left tympanic membrane 
scarring did not result from, nor was it aggravated by, his 
military service, service connection must be denied.  




ORDER

The claim for service connection for elevated cholesterol is 
denied.

The claim for service connection for scarring of the left 
tympanic membrane also is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


